
	
		I
		111th CONGRESS
		2d Session
		H. R. 4583
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2010
			Mr. Boccieri
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  require certain campaign-related communications which are paid for by certain
		  tax-exempt organizations or political organizations to include a statement
		  naming their five largest donors, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Stand By Your Ad Act of 2010.
		2.Statements
			 Included in Campaign Communications Funded by Certain Tax-Exempt Organizations
			 or Political Organizations
			(a)Requiring
			 Statement Identifying Largest DonorsSection 318(d) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441d(d)) is amended—
				(1)in paragraph (2),
			 by striking Any communication and inserting Except as
			 provided in paragraph (3), any communication; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Special rules
				for communications paid for by certain tax-exempt or political
				organizations
							(A)Disclosure
				statement requiredAny
				communication described in paragraph (3) of subsection (a) which is funded in
				whole or in part by a covered section 501(c) organization or a political
				organization and which is transmitted through radio or television shall
				include, in addition to the requirements of that paragraph, the disclosure
				statement described in subparagraph (C).
							(B)Method of
				conveyance of statement
								(i)Communications
				transmitted through radioIn
				the case of a communication to which this paragraph applies which is
				transmitted through radio, the disclosure statement described in subparagraph
				(C) shall be made by audio in a clearly spoken manner.
								(ii)Communications
				transmitted through televisionIn the case of a communication to which
				this paragraph applies which is transmitted through television, the disclosure
				statement described in subparagraph (C) shall be conveyed by an unobscured,
				full-screen view of a representative of the organization, or by a
				representative of the organization making the statement in voice-over. The
				statement, together with clearly readable logos of the organization and each
				donor identified in the disclosure statement (if any), shall also appear in
				writing at the end of the communication in a clearly readable manner with a
				reasonable degree of color contrast between the background and the printed
				statement and logos, for a period of at least 4 seconds.
								(C)Disclosure
				statement describedThe disclosure statement described in this
				subparagraph is the following: This advertisement was paid for by
				_______, whose funders include _______. For a full list of donors, go to
				_______., with—
								(i)the first blank to
				be filled in with the name of the covered section 501(c) organization or
				political organization involved;
								(ii)the second blank
				to be filled in with the names of the 5 persons who provided the largest amount
				of funding to the organization for any purpose during the 12-month period which
				ends on the date on which the organization paid for the communication;
				and
								(iii)the third blank
				to be filled in with the Internet address of the website of the organization
				which includes the information the organization is required to post and
				maintain under subsections (c)(4) and (f)(8) of section 304.
								(D)DefinitionsIn
				this paragraph—
								(i)the term
				political organization means a political organization described in
				section 527 of the Internal Revenue Code of 1986, except that such term does
				not include a political committee of a political party; and
								(ii)the term
				covered section 501(c) organization means—
									(I)an organization
				described in paragraph (4), (5), or (6) of section 501(c) of the Internal
				Revenue Code of 1986 and exempt from taxation under section 501(a) of such
				Code; or
									(II)an organization
				which has submitted an application to the Internal Revenue Service for
				determination of its status as an organization described in subclause
				(I).
									.
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to communications made on or after the date of the enactment of this
			 Act.
			3.Requiring
			 Organizations to Include Information on Largest Donors in Reports on
			 Independent Expenditures and Electioneering Communications
			(a)Reports on
			 Independent Expenditures
				(1)Contents of
			 statementsSection 304(c)(2) of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 434(c)(2)) is amended—
					(A)by striking
			 and at the end of subparagraph (B);
					(B)by striking the
			 period at the end of subparagraph (C) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(D)if
				the person making the independent expenditure is a covered section 501(c)
				organization or a political organization (as such terms are defined in section
				318(d)(3)(D)), the identification of the 5 persons who provided the largest
				amount of funding to the organization for any purpose, together with the amount
				of funding each such person provided, during the 12-month period which ends on
				the date on which the organization made the independent expenditure.
							.
					(2)Posting of
			 information on websiteSection 304(c) of such Act (2 U.S.C.
			 434(c)) is amended by adding at the end the following new paragraph:
					
						(4)Each covered section 501(c)
				organization or political organization which is required to include the
				information described in paragraph (2)(D) in the statements required to be
				filed under this subsection shall post and maintain such information on a
				publicly available official website of the organization.
						.
				(b)Reports on
			 Electioneering Communications
				(1)Contents of
			 statementsSection 304(f)(2) of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 434(f)(2)) is amended by adding at the end the following new
			 subparagraph:
					
						(G)If the person making the disbursement is a
				covered section 501(c) organization or a political organization (as such terms
				are defined in section 318(d)(3)(D)), the identification of the 5 persons who
				provided the largest amount of funding to the person for any purpose, together
				with the amount of funding each such person provided, during the 12-month
				period which ends on the date on which the organization made the disbursement.
						.
				(2)Posting of
			 information on websiteSection 304(f) of such Act (2 U.S.C.
			 434(f)) is amended by adding at the end the following new paragraph:
					
						(8)Posting certain
				donor information on websiteEach covered section 501(c)
				organization or political organization which is required to include the
				information described in paragraph (2)(G) in the statements required to be
				filed under this subsection shall post and maintain such information on a
				publicly available official website of the organization.
						.
				(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to statements filed after the date of the enactment of this Act.
			
